                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

RODNEY L. DONELSON,                        )
                                           )
              Petitioner,                  )
                                           )
       v.                                  )      Case No. 4:16-cv-00637-AGF
                                           )
TROY STEELE,                               )
                                           )
              Respondent.                  )

                            MEMORANDUM AND ORDER

       This closed matter, which was filed under 28 U.S.C. § 2254, is now before the

Court on Petitioner’s pro se motion (ECF No. 24) for the appointment of counsel.

Because the case is now on appeal, the Court will direct the Clerk to transfer Petitioner’s

motion to the United States Court of Appeals for the Eighth Circuit.

       The Court also notes that on January 14, 2020, the Eighth Circuit issued an Order

(ECF No. 30) requiring Petitioner to pay the appellate filing and docketing fee or to file a

motion for leave to proceed in forma pauperis (“IFP”) in the district court by February 4,

2020, in order to proceed with his appeal. Petitioner has not filed a motion for leave to

proceed IFP in this Court. Therefore, the Court will also direct the Clerk to send

Petitioner a copy of the Court’s form motion to proceed IFP.

       Accordingly,

       IT IS HEREBY ORDERED that the Clerk of Court shall transfer Petitioner’s pro

se motion to appoint counsel (ECF No. 32) to the United States Court of Appeals for the

Eighth Circuit.
      IT IS FURTHER ORDERED that the Clerk of Court shall send Petitioner a copy

of the Court’s form motion to proceed in forma pauperis.

                                               _______________________________
                                               AUDREY G. FLEISSIG
                                               UNITED STATES DISTRICT JUDGE
Dated this 28th day of January, 2020.




                                           2
